RESTATED EMPLOYMENT AGREEMENT/CONSULTING AGREEMENT

        THIS AGREEMENT (this “Agreement”) by and between Oshkosh Truck
Corporation, a Wisconsin corporation (the “Company”), and Daniel J. Lanzdorf
(“Mr. Lanzdorf”), dated as of the 25th day of June, 2004.


WITNESSETH THAT

        WHEREAS, Mr. Lanzdorf and the McNeilus Companies, Inc. (the “Prior
Employer”) have in effect an Employment Agreement dated April 24, 1998 (the
“Prior Employment Agreement”), pursuant to which Mr. Lanzdorf was employed in
the position of President of the Prior Employer;

        WHEREAS, Mr. Lanzdorf ceased serving as President of the Prior Employer
and as Executive Vice President of the Company on May 19, 2004;

        WHEREAS, the Company desires Mr. Lanzdorf to remain employed as an
advisor to the Chief Executive Officer and President of the Company for a
specified period of time and desires Mr. Lanzdorf to thereafter serve as a
consultant to the Company and its affiliates on designated matters;

        WHEREAS, Mr. Lanzdorf wishes to serve the Company and its affiliates in
the capacities and on the terms and conditions set forth in this Agreement,
which is intended to restate the Prior Employment Agreement.

        NOW THEREFORE, it is hereby agreed as follows:


PART I.    EMPLOYMENT AGREEMENT

  1. Employment Period. The Company shall employ Mr. Lanzdorf, and Mr. Lanzdorf
shall serve the Company, on the terms and conditions set forth in this Part I
and in Part III of this Agreement, for a period commencing on May 20, 2004 and
ending on May 19, 2005, subject to earlier termination in accordance with
Section 4 of this Part I. The term during which Mr. Lanzdorf is employed by the
Company hereunder is hereafter referred to as the “Employment Period.”


  2. Position and Duties.


  (a) During the Employment Period, Mr. Lanzdorf shall serve as Senior Advisor
to the Chief Executive Officer of the Company (“CEO”) with such duties and
responsibilities relating to the Company and its affiliates as may from time to
time be assigned to him by the CEO.


  (b) During the Employment Period, and excluding any periods of vacation and
sick leave to which Mr. Lanzdorf is entitled, Mr. Lanzdorf shall devote his full
attention and time during normal business hours to the business and affairs of
the Company and its said affiliates and, to the extent necessary to discharge
the responsibilities assigned to Mr. Lanzdorf under this Agreement, use Mr.
Lanzdorf’s reasonable best efforts to carry out such responsibilities faithfully
and efficiently. It shall not be considered a violation of the foregoing for Mr.
Lanzdorf to serve on industry, civic, or charitable boards or committees, so
long as such activities do not significantly interfere with the performance of
Mr. Lanzdorf’s responsibilities as an employee of the Company in accordance with
this Agreement.


--------------------------------------------------------------------------------

  3. Compensation.


  (a) Base Salary. Mr. Lanzdorf shall receive salary during the Employment
Period based on an annual rate of three hundred thousand dollars ($300,000.00)
payable in accordance with the Company’s regular payroll practice, as in effect
from time to time.


  (b) Bonus Compensation. For the fiscal year ended September 30, 2004, Mr.
Lanzdorf shall be eligible to receive an annual cash bonus determined under the
Company’s Incentive Compensation Plan under the terms in effect for Mr.
Lanzdorf, but the amount Mr. Lanzdorf would be entitled to receive under such
plan in respect of the Company’s performance during the fiscal year ended
September 30, 2004 will be prorated to reflect Mr. Lanzdorf’s participation in
such plan only from October 1, 2003 through May 31, 2004. Mr. Lanzdorf shall not
be entitled to receive any other annual or long-term bonus compensation for any
period prior to the Employment Period or during or relating to the Employment
Period or any part of the Employment Period.


  (c) Vacations and Holidays. Mr. Lanzdorf shall be entitled to receive twenty
(20) days of paid vacation during the Employment Period together with the paid
holidays available to all other personnel.


  (d) Fringe Benefits. Except as otherwise provided in this Agreement, during
the Employment Period, Mr. Lanzdorf shall be entitled to participate in the
fringe benefit plans and programs in effect from time to time for salaried
employees of the Company generally, including medical and dental insurance,
expense reimbursements, pension and retirement benefits and other similar
benefits.


  (e) SERP. Mr. Lanzdorf’s participation in the Company’s Executive Retirement
Plan (the “SERP”) shall cease as of May 20, 2004. Mr. Lanzdorf shall be entitled
to receive a payment from the SERP in the amount and at such time as the SERP
provides based on his participation in the SERP ending May 20, 2004.


  (f) KEESA. The Key Executive Employment and Severance Agreement between the
Company and Mr. Lanzdorf terminated as of May 20, 2004, and the Company and Mr.
Lanzdorf shall have no further rights or obligations thereunder.


  (g) Stock Awards. Mr. Lanzdorf will not receive additional option grants or
other stock-related awards under any plan of the Company.


  (h) Withholding. All payments made under this Part I shall be subject to
withholding or deduction by reason of the Federal Insurance Contributions Act,
the federal income tax and state or local income tax and similar laws, to the
extent such laws apply to such payments.


--------------------------------------------------------------------------------

  4. Termination of Employment.


  (a) Death or Disability. Mr. Lanzdorf’s employment shall terminate
automatically upon Mr. Lanzdorf’s death during the Employment Period. The
Company shall be entitled to terminate Mr. Lanzdorf’s employment because of Mr.
Lanzdorf’s Disability during the Employment Period. “Disability” means that (i)
Mr. Lanzdorf has been unable, for a period of one hundred eighty (180)
consecutive days, to perform Mr. Lanzdorf’s duties under this Agreement, as a
result of physical or mental illness or injury, and (ii) a physician selected by
the Company or its insurers, and acceptable to Mr. Lanzdorf or Mr. Lanzdorf’s
legal representative, has determined that Mr. Lanzdorf’s incapacity will
continue. A termination of Mr. Lanzdorf’s employment by the Company for
Disability shall be communicated to Mr. Lanzdorf by written notice, and shall be
effective on the thirtieth (30th) day after receipt of such notice by Mr.
Lanzdorf (the “Disability Effective date”), unless Mr. Lanzdorf returns to
full-time performance of Mr. Lanzdorf’s duties before the Disability Effective
Date.


  (b) By the Company.


  (i) The Company may terminate Mr. Lanzdorf’s employment during the Employment
Period for Cause or without Cause. “Cause” means:


  A. The willful and continued failure of Mr. Lanzdorf to substantially perform
Mr. Lanzdorf’s duties under this Agreement (other than as a result of physical
or mental illness or injury), after the CEO delivers to Mr. Lanzdorf a written
demand for substantial performance that specifically identifies the manner in
which the CEO believes that Mr. Lanzdorf has not substantially performed Mr.
Lanzdorf’s duties;


  B. Illegal conduct or gross misconduct by Mr. Lanzdorf, in either case that is
willful and results in material and demonstrable damage to the business or
reputation of the Company or its affiliates; or


  C. Violation of any of the covenants set forth under Sections 3, 4, 6 and 8 of
Part III of this Agreement.


  No act or failure to act on the part of Mr. Lanzdorf shall be considered
“willful”unless it is done, or omitted to be done, by Mr. Lanzdorf in bad faith
or without reasonable belief that Mr. Lanzdorf’s action or omission was in the
best interests of the Company.


  (ii) A termination of Mr. Lanzdorf’s employment for Cause or without Cause
shall be effected by the CEO upon written notice to Mr. Lanzdorf.


  (c) Good Reason.


  (i) Mr. Lanzdorf may terminate employment for Good Reason or without Good
Reason. “Good Reason” means:


--------------------------------------------------------------------------------

  A. Any failure by the Company to comply with any provision of Section 3 of
this Part I, other than an isolated, insubstantial and inadvertent failure that
is not taken in bad faith and is remedied by the Company promptly after receipt
of written notice thereof from Mr. Lanzdorf;


  B. Any purported termination of Mr. Lanzdorf’s employment by the Company for a
reason or in a manner not expressly permitted by this Agreement; or


  C. Any other substantial breach of this Agreement by the Company that either
is not taken in good faith or is not remedied by the Company promptly after
receipt of written notice thereof from Mr. Lanzdorf.


  (ii) A termination of employment by Mr. Lanzdorf for Good Reason shall be
effected by giving the Company written notice (“Notice of Termination for Good
Reason”) of the termination within three (3) months of the event constituting
Good Reason, setting forth in reasonable detail the specific conduct of the
Company that constitutes Good Reason and the specific provision(s) of this
Agreement on which Mr. Lanzdorf relies. A termination of employment by Mr.
Lanzdorf for Good Reason shall be effective on the fifth business day following
the date when the Notice of Termination for Good Reason is given, unless the
notice sets forth a later date (which date shall in no event be later than
thirty (30) days after the notice is given).


  (iii) A termination of Mr. Lanzdorf’s employment by Mr. Lanzdorf without Good
Reason shall be effected by giving the Company written notice of the
termination.


  (d) Date of Termination. The “Date of Termination” means the date of Mr.
Lanzdorf’s death, the Disability Effective Date, the date on which the
termination of Mr. Lanzdorf’s employment by the Company for Cause or without
Cause or by Mr. Lanzdorf for Good Reason is effective, the date on which Mr.
Lanzdorf gives the Company notice of a termination of employment without Good
Reason, or the expiration of the Employment Period if Mr. Lanzdorf remains an
employee until May 19, 2005, as the case may be.


--------------------------------------------------------------------------------

  5. Consequences of Termination.


  (a) By the Company other than for Cause, Death or Disability; by Mr. Lanzdorf
for Good Reason. If, during the Employment Period, the Company terminates Mr.
Lanzdorf’s employment, other than for Cause, death, or Disability, or Mr.
Lanzdorf terminates employment for Good Reason, then the Company shall continue
to provide Mr. Lanzdorf with the compensation and fringe benefits as set forth
in paragraphs (a) and (d) of Section 3 of this Part I as if he had remained
employed by the Company pursuant to this Agreement through May 19, 2005, subject
to Mr. Lanzdorf’s execution of a release of all claims against the Company and
its affiliates, and its and their past, present and future employees, directors,
officers, agents, shareholders, insurers, attorneys, executors, successors,
assigns and other representatives of any kind, in such form as is requested by
the Company. The payments provided pursuant to this paragraph (a) are intended
as liquidated damages for a termination of Mr. Lanzdorf’s employment by the
Company other than for Cause, death or Disability or for the actions of the
Company leading to a termination of Mr. Lanzdorf’s employment by Mr. Lanzdorf
for Good Reason, and shall be the sole and exclusive remedy therefor.


  (b) Death and Disability. If Mr. Lanzdorf’s employment is terminated by reason
of Mr. Lanzdorf’s death or Disability during the Employment Period, then the
Company shall pay to Mr. Lanzdorf or, in the case of Mr. Lanzdorf’s death, to
Mr. Lanzdorf’s estate or legal representative, in a lump sum in cash within
thirty (30) days after the Date of Termination, the sum of the following amounts
(the “Accrued Obligations”): (1) any portion of Mr. Lanzdorf’s salary through
the Date of Termination that has not yet been paid; (2) an amount representing
the cash bonus due (if any) described in Section 3(b) of this Part I; and (3)
any accrued but unpaid vacation pay, and the Company shall have no further
obligations under this Agreement, except as specified in Part III, Section 1
below.


  (c) By the Company for Cause; By Mr. Lanzdorf Other than for Good Reason. If
Mr. Lanzdorf’s employment is terminated by the Company for Cause during the
Employment Period, then the Company shall pay Mr. Lanzdorf any portion of Mr.
Lanzdorf’s salary through the Date of Termination that has not yet been paid,
and the Company shall have no further obligations under this Agreement, except
as specified in Part III, Section 1 below. If Mr. Lanzdorf voluntarily
terminates employment during the Employment Period, other than for Good Reason,
then the Company shall pay to Mr. Lanzdorf: (1) any portion of Mr. Lanzdorf’s
salary through the Date of Termination that has not yet been paid and (2) any
accrued vacation pay, both payable in a lump sum in cash within thirty (30) days
of the Date of Termination, and the Company shall have no further obligations
under this Agreement, except as specified in Part III, Section 1 below.


  (d) Expiration of Employment Period. If Mr. Lanzdorf’s employment terminates
due to the expiration of the Employment Period on May 19, 2005, then the Company
shall pay to Mr. Lanzdorf: (1) any portion of Mr. Lanzdorf’s salary through the
Date of Termination that has not yet been paid and (2) any accrued vacation pay,
both payable in a lump sum in cash within thirty (30) days of the Date of
Termination, and the Company shall have no further obligations under this
Agreement, except as specified in Part II and in Part III, Section 1 below.


--------------------------------------------------------------------------------

  (e) Termination. Any termination of Mr. Lanzdorf’s employment for purposes of
this Agreement shall constitute termination of his employment for all other
purposes.


  (f) Effect of Termination on Consulting Agreement. If Mr. Lanzdorf’s
employment terminates during the Employment Period as a result of death or
Disability, due to termination by the Company for Cause, or due to termination
by Mr. Lanzdorf for other than Good Reason, then the Company’s obligation to
engage Mr. Lanzdorf as a consultant pursuant to Part II of this Agreement shall
immediately terminate on the date thereof, and the Company shall have no further
obligations under this Agreement (including but not limited to the obligation to
make a payment pursuant to Section 5 of Part II of this Agreement) except as
described in Section 1 of Part III below. If Mr. Lanzdorf’s employment is
terminated due to termination by the Company without Cause, or by Mr. Lanzdorf
for Good Reason, then the provisions of Part II of this Agreement shall continue
to apply.



PART II.    CONSULTING AGREEMENT

  1. Consulting Period. Subject to paragraph (f) of Section 5 of Part I of this
Agreement and subject to Mr. Lanzdorf’s execution of the release specified
below, the Company shall engage Mr. Lanzdorf as a consultant, and Mr. Lanzdorf
shall serve the Company as a consultant, on the terms and conditions set forth
in this Part II and in Part III of this Agreement, for a period commencing on
May 20, 2005 and ending on May 19, 2007, subject to earlier termination in
accordance with Section 4 of this Part II. The term during which Mr. Lanzdorf
serves as a consultant hereunder is hereafter referred to as the “Consulting
Period.” During the Consulting Period, Mr. Lanzdorf’s status shall be that of an
independent contractor. The effectiveness of this Part II shall be contingent on
Mr. Lanzdorf’s execution of a release of all claims against the Company and its
affiliates, and its and their past, present and future employees, directors,
officers, agents, shareholders, insurers, attorneys, executors, successors,
assigns and other representatives of any kind, in such form as is requested by
the Company, relating to the Employment Period. If Mr. Lanzdorf fails to execute
such a release, the Company shall have no further obligations under this
Agreement (including but not limited to the obligation to make a payment
pursuant to Section 5 of this Part II) except as described in Section 1 of Part
III below.


  2. Duties. Mr. Lanzdorf shall provide consulting services to the Company and
its affiliates as specified by the CEO from time to time. In this regard, Mr.
Lanzdorf shall respond in a reasonably prompt and professional manner to
requests for information or services made by the CEO or his designee. Except as
the CEO may otherwise request, it shall not be necessary for Mr. Lanzdorf to
appear at the Company’s offices to perform such consulting services. However, at
the request of the CEO, Mr. Lanzdorf may be required to travel on Company
business in the course of the performance of his duties, including without
limitation travel to Company locations or elsewhere for reasonable periods.


  3. Compensation.


  (a) Consulting Fees. Mr. Lanzdorf shall receive consulting fees during the
Consulting Period based on an annual rate of three hundred thousand dollars
($300,000.00). Such amount shall be payable bi-monthly, on the fifteenth (15th)
and the last day of each month, except as the Company and Mr. Lanzdorf may
otherwise agree.


--------------------------------------------------------------------------------

  (b) Reimbursements. The Company shall reimburse Mr. Lanzdorf for actual
out-of-pocket costs incurred by him in the course of carrying out his duties
hereunder, such reimbursements to be made in accordance with the policies and
procedures of the Company in effect from time to time.


  (c) Taxes. Mr. Lanzdorf shall be solely responsible for the payment of any
taxes due on the consulting fees under the Federal Insurance Contributions Act,
the federal income tax and state or local income tax and similar laws, to the
extent such laws apply to such payments. Mr. Lanzdorf acknowledges that these
fees are paid to him solely as an independent contractor, and Mr. Lanzdorf
waives any claim he may have against the Company or its affiliates relating to
the payment of employment and withholding taxes thereon.


  (d) Other Benefits. Mr. Lanzdorf shall not be entitled to any other Company
benefits other than those to which he is entitled under the terms of any benefit
plan that are applicable to him by virtue of his status as a former employee.


  4. Termination of Consulting Arrangement.


  (a) Death or Disability. Mr. Lanzdorf’s engagement as a consultant shall
terminate automatically upon Mr. Lanzdorf’s death during the Consulting Period.
The Company shall be entitled to terminate Mr. Lanzdorf’s services because of
Mr. Lanzdorf’s Consulting Disability during the Consulting Period. “Consulting
Disability” means that (i) Mr. Lanzdorf has been unable, for a period of one
hundred eighty (180) consecutive days, to perform Mr. Lanzdorf’s duties under
this Agreement, as a result of physical or mental illness or injury, and (ii) a
physician selected by the Company or its insurers, and acceptable to Mr.
Lanzdorf or Mr. Lanzdorf’s legal representative, has determined that Mr.
Lanzdorf’s incapacity will continue. A termination of Mr. Lanzdorf’s engagement
by the Company for Consulting Disability shall be communicated to Mr. Lanzdorf
by written notice, and shall be effective on the thirtieth (30th) day after
receipt of such notice by Mr. Lanzdorf (the “Consulting Disability Effective
Date”), unless Mr. Lanzdorf returns to effective performance of Mr. Lanzdorf’s
duties before the Consulting Disability Effective Date.


  (b) By the Company.


  (i) The Company may terminate Mr. Lanzdorf’s engagement during the Consulting
Period for Consulting Cause or without Consulting Cause. “Consulting Cause”
means:


  A. The willful and continued failure of Mr. Lanzdorf to substantially perform
Mr. Lanzdorf’s duties under this Agreement (other than as a result of physical
or mental illness or injury), after the CEO delivers to Mr. Lanzdorf a written
demand for substantial performance that specifically identifies the manner in
which the CEO believes that Mr. Lanzdorf has not substantially performed Mr.
Lanzdorf’s duties;


--------------------------------------------------------------------------------

  B. Illegal conduct or gross misconduct by Mr. Lanzdorf, in either case that is
willful and results in material and demonstrable damage to the business or
reputation of the Company or its affiliates; or


  C. Violation of any of the covenants set forth under Sections 3, 4, 6 and 8 of
Part III of this Agreement.


  No act or failure to act on the part of Mr. Lanzdorf shall be considered
“willful”unless it is done, or omitted to be done, by Mr. Lanzdorf in bad faith
or without reasonable belief that Mr. Lanzdorf’s action or omission was in the
best interests of the Company.


  (ii) A termination of Mr. Lanzdorf’s engagement for Consulting Cause or
without Consulting Cause shall be effected by the CEO upon written notice to Mr.
Lanzdorf.


  (c) Good Reason.


  (i) Mr. Lanzdorf may terminate his engagement as a consultant for Consulting
Good Reason or without Consulting Good Reason. “Consulting Good Reason” means:


  A. Any failure by the Company to comply with any provision of Section 3 of
this Part II, other than an isolated, insubstantial and inadvertent failure that
is not taken in bad faith and is remedied by the Company promptly after receipt
of written notice thereof from Mr. Lanzdorf;


  B. Any purported termination of Mr. Lanzdorf’s engagement by the Company for a
reason or in a manner not expressly permitted by this Agreement; or


  C. Any other substantial breach of this Agreement by the Company that either
is not taken in good faith or is not remedied by the Company promptly after
receipt of written notice thereof from Mr. Lanzdorf.


  (ii) A termination of engagement by Mr. Lanzdorf for Consulting Good Reason
shall be effected by giving the Company written notice (“Notice of Termination
for Consulting Good Reason”) of the termination within three (3) months of the
event constituting Consulting Good Reason, setting forth in reasonable detail
the specific conduct of the Company that constitutes Consulting Good Reason and
the specific provision(s) of this Agreement on which Mr. Lanzdorf relies. A
termination by Mr. Lanzdorf for Consulting Good Reason shall be effective on the
fifth business day following the date when the Notice of Termination for
Consulting Good Reason is given, unless the notice sets forth a later date
(which date shall in no event be later than thirty (30) days after the notice is
given).


--------------------------------------------------------------------------------

  (iii) A termination of Mr. Lanzdorf’s engagement by Mr. Lanzdorf without
Consulting Good Reason shall be effected by giving the Company written notice of
the termination.


  (d) Date of Termination. The “Date of Consulting Termination” means the date
of Mr. Lanzdorf’s death, the Consulting Disability Effective Date, the date on
which the termination of Mr. Lanzdorf’s engagement by the Company for Consulting
Cause or without Consulting Cause or by Mr. Lanzdorf for Consulting Good Reason
is effective, the date on which Mr. Lanzdorf gives the Company notice of a
termination without Consulting Good Reason, or the expiration of the Consulting
Period if Mr. Lanzdorf remains a consultant until May 19, 2007, as the case may
be.


  5. Obligations of the Company upon Termination.


  (a) By the Company other than for Consulting Cause, Death or Disability; by
Mr. Lanzdorf for Consulting Good Reason. If, during the Consulting Period, the
Company terminates Mr. Lanzdorf’s engagement, other than for Consulting Cause,
death, or Consulting Disability, or Mr. Lanzdorf terminates his engagement for
Consulting Good Reason, the Company shall continue to provide Mr. Lanzdorf with
the compensation as set forth in paragraph (a) of Section 3 of this Part II as
if he had remained a consultant to the Company pursuant to this Agreement
through the end of the Consulting Period, subject to Mr. Lanzdorf’s execution of
a release of all claims against the Company and its affiliates, and its and
their past, present and future employees, directors, officers, agents,
shareholders, insurers, attorneys, executors, successors, assigns and other
representatives of any kind, in such form as is requested by the Company. The
payments provided pursuant to this paragraph (a) are intended as liquidated
damages for a termination of Mr. Lanzdorf’s engagement by the Company other than
for Consulting Cause, death or Consulting Disability or for the actions of the
Company leading to a termination of Mr. Lanzdorf’s engagement by Mr. Lanzdorf
for Consulting Good Reason, and shall be the sole and exclusive remedy therefor.


  (b) Death and Disability. If Mr. Lanzdorf’s engagement is terminated by reason
of Mr. Lanzdorf’s death or Consulting Disability during the Consulting Period,
the Company shall pay to Mr. Lanzdorf or, in the case of Mr. Lanzdorf’s death,
to Mr. Lanzdorf’s estate or legal representative any portion of the consulting
fee through the Date of Consulting Termination that has not yet been paid, and
the Company shall have no further obligations under this Agreement, except as
specified in Part III, Section 1 below.


  (c) By the Company for Consulting Cause; By Mr. Lanzdorf Other than for Good
Reason. If Mr. Lanzdorf’s engagement is terminated by the Company for Consulting
Cause during the Consulting Period, or if Mr. Lanzdorf voluntarily terminates
his engagement during the Consulting Period other than for Consulting Good
Reason, the Company shall pay Mr. Lanzdorf any portion of the consulting fee
through the Date of Consulting Termination that has not yet been paid, and the
Company shall have no further obligations under this Agreement, except as
specified in Part III, Section 1 below.


--------------------------------------------------------------------------------

  (d) Expiration of Consulting Period. If Mr. Lanzdorf’s engagement terminates
due to the expiration of the Consulting Period on May 19, 2007, then the Company
shall pay to Mr. Lanzdorf any portion of the consulting fee through the Date of
Consulting Termination that has not yet been paid in a lump sum in cash within
thirty (30) days of the Date of Consulting Termination, and the Company shall
have no further obligations under this Agreement, except as specified in Part
III, Section 1 below.



PART III.    OTHER TERMS AND CONDITIONS

  1. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Mr. Lanzdorf’s continuing of future participation in any plan, program, policy
or practice provided by the Company or any of its affiliates for which Mr.
Lanzdorf may qualify during the Employment Period, nor shall anything in this
Agreement limit or otherwise affect such rights as Mr. Lanzdorf may have under
any contract or agreement with the Company or any of its affiliates relating to
subject matters other than that specifically addressed herein. Vested benefits
and other amounts that Mr. Lanzdorf is otherwise entitled to receive under the
Company’s compensation program or any other plan, policy, practice or program
of, or any contract or agreement with, the Company or any of its affiliates on
or after the Date of Termination shall be payable in accordance with the terms
of each such plan, policy, practice, program, contract or agreement, as the case
may be, except as explicitly modified by this Agreement.


  2. Full Settlement. The Company’s obligation to make the payments provided for
in, and otherwise to perform its obligations under, this Agreement shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action that the Company may have against Mr. Lanzdorf or others. In no event
shall Mr. Lanzdorf be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Mr. Lanzdorf under any of
the provisions of this Agreement.


  3. Confidential Information.


  (a) Defined. “Confidential Information” shall mean ideas, information,
knowledge and discoveries, whether or not patentable, that are not generally
known in the trade or industry and about which Mr. Lanzdorf has knowledge as a
result of his past, present or future participation in the business of the
Company or any of its affiliates and/or his past, present or future employment
with, engagement as a consultant by or other relationship with the Company or
any of its affiliates, including without limitation products engineering
information; marketing, sales, distribution, pricing and bid process
information; product specifications; manufacturing procedures; methods; business
plans; strategic plans; marketing plans; internal memoranda; formulae; trade
secrets; know-how; research and development programs and data; inventions;
improvements; designs; sales methods; customer, supplier, sales representative,
distributor and licensee lists; mailing lists; customer usages and requirements;
computer programs; employee compensation information; employee performance
evaluations and employment-related personnel information; and other confidential
technical or business information and data. Confidential Information shall not
include any information that Mr. Lanzdorf can demonstrate is or becomes in the
public domain by means other than disclosure by Mr. Lanzdorf in violation of
this Agreement.


--------------------------------------------------------------------------------

  (b) Nondisclosure. All Confidential Information shall be deemed to have been
received by Mr. Lanzdorf as a fiduciary of the Company. During the Restricted
Period and for a period of two (2) years after the expiration or termination of
the Restricted Period (or for such longer period as Mr. Lanzdorf receives the
substantial payments provided for in Section 5(a) of Part II of this Agreement),
Mr. Lanzdorf shall not, directly or indirectly, (i) disclose any Confidential
Information to any person or entity, (ii) use any Confidential Information for
any purpose, (iii) duplicate any Confidential Information for any purpose or
(iv) remove any Confidential Information from the facilities or premises of the
Company or any of its affiliates for any purpose, except to the extent such
action is for the exclusive benefit of the Company or any of its affiliates as
it or they may direct or is necessary to fulfill Mr. Lanzdorf’s continuing
duties as an employee of, or consultant to, as applicable, the Company.
“Restricted Period” means the Employment Period, any period during which Mr.
Lanzdorf receives the substantial payments provided for in Section 5(a) of Part
I of this Agreement and the Consulting Period (if any).


  (c) Legal Obligation to Disclose. Notwithstanding the provisions of Section
3(b) of this Part III, Mr. Lanzdorf may disclose Confidential Information at
such times, in such manner and to the extent such disclosure is required by
applicable law, provided that Mr. Lanzdorf (i) provides the Company with prior
written notice of such disclosure so as to permit the Company or any of its
affiliates to seek a protective order or other appropriate remedy, (ii) limits
such disclosure to what is strictly required and (iii) attempts to preserve the
confidentiality of any such Confidential Information so disclosed.


  (d) Return of Property. All memoranda, notes, records, papers, tapes, disks,
programs or other property of any nature whatsoever and all copies thereof
relating to the operations or business of the Company or any of its affiliates,
some of which may be prepared by Mr. Lanzdorf, and all objects associated
therewith in any way obtained by him shall be the sole property of the Company
and its affiliates. Mr. Lanzdorf shall deliver to the Company all of the
aforementioned documents and objects, if any, that may be in his possession, and
cooperate with the Company to destroy and/or delete any electronically stored
copies of the aforementioned documents and objects, if any, at any time at the
request of the Company.


  4. Restrictive Covenants.


  (a) Certain Definitions. As used in this Agreement:


  (i) “Conflicting Organization” shall mean any person (including, without
limitation, Mr. Lanzdorf as a sole proprietor) or entity engaged in or planning
or attempting to become engaged in the research and development, design,
manufacture, assembly, production, marketing, distribution, sale and repair of
products or services that compete with products or services researched,
developed, designed, manufactured, assembled, produced, marketed, distributed,
sold or repaired by the Company or any of its affiliates or within the actual or
demonstrably anticipated research, development, expansion or business plans of
the Company or any of its affiliates.


--------------------------------------------------------------------------------

  (ii) “Territory” shall mean (A) the United States of America and (B) any other
country of the world in which at some point during the Employment Period or the
Consulting Period (1) the Company or any of its affiliates was researching,
developing, designing, manufacturing, assembling, producing, marketing,
distributing, selling or repairing its products or services or (2) to the extent
Mr. Lanzdorf has or receives notice or knowledge of such plans, the Company or
any of its affiliates had or was making research, development, expansion or
business plans to do so within twelve (12) months.


  (b) Noncompetition. During the Restricted Period and for a period of one (1)
year after the expiration or termination of the Restricted Period (or for such
longer period as Mr. Lanzdorf receives the substantial payments provided for in
Section 5(a) of Part II of this Agreement), Mr. Lanzdorf shall not directly or
indirectly, without the prior written consent of the CEO:


  (i) own or control, whether as a shareholder, member, partner, director or
otherwise, or manage, operate, be employed or compensated by, or consult with,
whether as an officer, employee, consultant or otherwise, any Conflicting
Organization conducting or planning to conduct business in the Territory in any
capacity where Mr. Lanzdorf’s knowledge of Confidential Information, involvement
with or knowledge of relationships with customers of the Company or any of its
affiliates or relationship to the goodwill of the Company and its affiliates
would reasonably be considered useful or beneficial to such Conflicting
Organization; or


  (ii) undertake any action, on behalf of any Conflicting Organization
conducting or planning to conduct business in the Territory, relating to the
sale or marketing of products or services that compete with products or services
researched, developed, designed, manufactured, assembled, produced, marketed,
distributed, sold or repaired by the Company or any of its affiliates or, to the
extent Mr. Lanzdorf has or receives notice or knowledge of such plans, within
the active research, development, expansion or business plans of the Company or
any of its affiliates to any customers or prospective customers of the Company
or any of its affiliates with respect to which Mr. Lanzdorf obtained
Confidential Information or with whom Mr. Lanzdorf had personal contact or
communications in his capacity as an employee or consultant of the Company or
any of its affiliates at any time during the Employment Period or the Consulting
Period or during his prior employment by the Prior Employer, if the effect of
such action would reasonably be likely to cause any customer or prospective
customer of the Company or any of its affiliates to materially reduce its
existing or future business relationships with or purchases from the Company or
any of its affiliates.


--------------------------------------------------------------------------------

  (c) Nonsolicitation. During the Restricted Period and for a period of one (1)
year after the expiration or termination of the Restricted Period (or for such
longer period as Mr. Lanzdorf receives the substantial payments provided for in
Section 5(a) of Part II of this Agreement), Mr. Lanzdorf shall not directly or
indirectly, without the prior written consent of the CEO, solicit, induce or
otherwise offer employment or engagement as an independent contractor to, or
engage in discussions regarding employment or engagement as an independent
contractor with, any person who served as an employee, commissioned salesperson
or consultant of, or who performed similar services for, the Company or its
affiliates during Mr. Lanzdorf’s employment with the Company or any of its
affiliates prior to the Employment Period, during the Employment Period or
during the Consulting Period and who during that time reported directly to Mr.
Lanzdorf, was a person with whom Mr. Lanzdorf had significant contact or was a
person about whom Mr. Lanzdorf received any Confidential Information, unless
such person has been separated from his or her employment, engagement or other
relationship with the Company and each of its affiliates for a period of six (6)
consecutive months.


  (d) Remedies. Recognizing the specialized nature of the Company and its
affiliates, Mr. Lanzdorf acknowledges and agrees that the duration, geographic
scope, activity and other restrictions of Section 3 of this Part III and this
Section 4 are reasonable. Mr. Lanzdorf agrees that the Company and its
affiliates will suffer irreparable damage in the event any of the provisions of
paragraphs (b) and (c) of Section 3 of this Part III and paragraphs (b) and (c)
of this Section 4 are breached, and his acceptance of the provisions of Section
3 of this Part III and this Section 4 is a material factor in his decision to
enter into this Agreement. Mr. Lanzdorf further agrees that the Company shall be
entitled as a matter of right to injunctive relief to prevent a breach by Mr.
Lanzdorf of any of the provisions of Sections 3 and 4 of this Part III. Resort
to such equitable relief, however, shall not constitute a waiver of any other
rights or remedies the Company may have. Nothing in this Agreement modifies or
reduces Mr. Lanzdorf’s obligation to comply with applicable laws relating to
trade secrets, confidential information or unfair competition. Accordingly,
notwithstanding anything to the contrary in this Agreement, Mr. Lanzdorf’s
obligations under paragraph (b) of Section 3 of this Part III with respect to
Confidential Information that constitutes a trade secret under applicable law
shall continue until such Confidential Information no longer constitutes a trade
secret under applicable law.


  5. Resignations. Mr. Lanzdorf hereby resigns from his positions as Executive
Vice President of the Company and President of the Prior Employer and from any
other officer or management positions he may hold with the Company and its
affiliates. At the request of the Company, Mr. Lanzdorf will execute any
specific documents confirming any such resignations.


  6. Cooperation. Mr. Lanzdorf will cooperate with the Company and its
affiliates, and their financial and legal advisors, when and as the Company
requests in connection with any claims, investigations, or administrative or
other proceedings involving the Company or any of its affiliates with respect to
matters occurring while Mr. Lanzdorf was employed by the Company or any of its
affiliates, or was engaged by the Company as a consultant. This provision shall
survive termination of this Agreement.


--------------------------------------------------------------------------------

  7. Successors.


  (a) This Agreement is personal to Mr. Lanzdorf and, without the prior written
consent of the Company, shall not be assignable by Mr. Lanzdorf. This Agreement
shall inure to the benefit of and be enforceable by Mr. Lanzdorf’s legal
representatives.


  (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.


  8. Entire Agreement.


  (a) Entire Agreement; Release. This Agreement constitutes the entire agreement
between Mr. Lanzdorf and the Company and the Prior Employer with respect to the
subject matter hereof and supersedes all prior agreements and undertakings, both
written and oral, between the Company and its affiliates, on the one hand, and
Mr. Lanzdorf, on the other hand, with respect to the subject matter hereof,
including the Prior Employment Agreement. Mr. Lanzdorf specifically agrees that
execution of this Agreement releases and forever discharges the Company, its
subsidiaries and affiliated companies, and its and their past, present and
future employees, directors, officers, agents, shareholders, insurers,
attorneys, executors, successors, assigns and other representatives of any kind
(referred to in this Agreement collectively as “Released Parties”) from any and
all claims, charges, demands, liabilities or causes of action of any kind, known
or unknown, arising through the date Mr. Lanzdorf executes this Agreement,
including, but not limited to, any claims, liabilities or causes of action of
any kind arising in connection with Mr. Lanzdorf’s change in employment from
President of the Prior Employer to Senior Advisor and related events. Mr.
Lanzdorf also releases and waives any claim or right to further compensation,
benefits, damages, penalties, attorneys’ fees, costs or expenses of any kind
from the Company or any of the other Released Parties, provided that nothing in
this release shall affect any rights Mr. Lanzdorf may have as of the date Mr.
Lanzdorf executes this Agreement (1) under this Agreement, (2) under any funded
or unfunded retirement or 401(k) plan of the Company, or (3) to so-called
“COBRA” health insurance benefits. This release specifically includes, but is
not limited to, a release of any and all claims under state or federal wage
payment laws; federal, state and local fair employment law(s); Title VII of the
Civil Rights Act of 1964; the Reconstruction Era Civil Rights Acts, 42 U.S.C.
§§ 1981-1988; the Civil Rights Act of 1991; the Age Discrimination in Employment
Act; the Older Workers Benefits Protection Act; the Americans with Disabilities
Act; Executive Order 11246; state or federal family and/or medical leave acts;
the Consolidated Omnibus Budget Reconciliation Act of 1985; the Employee
Retirement Income Security Act of 1974; and any other federal, state or local
laws or regulations of any kind, whether statutory or decisional. This release
also includes, but is not limited to, a release of any claims for breach of
contract (including the Prior Employment Agreement), wrongful termination or
constructive discharge (including as Executive Vice President of the Company or
as President of the Prior Employer), tort, defamation, misrepresentation,
violation of public policy or invasion of privacy.


--------------------------------------------------------------------------------

  (b) Consultation with Counsel. MR. LANZDORF ACKNOWLEDGES THAT HE HAS BEEN
ADVISED, IN THIS WRITING, TO CONSULT WITH AN ATTORNEY OF HIS CHOICE PRIOR TO
SIGNING THIS AGREEMENT AND THAT HE HAS SIGNED THIS AGREEMENT KNOWINGLY,
VOLUNTARILY, AND FREELY, AND WITH SUCH COUNSEL (IF ANY) AS HE DEEMED
APPROPRIATE. Mr. Lanzdorf understands, however, that whether or not to consult
with an attorney is his decision. Mr. Lanzdorf agrees that the Company shall not
be required to pay any of his attorneys’ fees in this or any related matter or
lawsuit, now or later, and that the amounts payable or that may be payable under
Sections 3 and 5 of Part I and Part II of this Agreement are in full and
complete payment of all matters between Mr. Lanzdorf and the Company, including,
without limitation, attorneys’ fees and costs.


  (c) Right to Revoke Agreement. MR. LANZDORF ACKNOWLEDGES THAT HE HAS BEEN
PROVIDED WITH A PERIOD OF TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER WHETHER OR
NOT TO ENTER INTO THIS AGREEMENT. FURTHER, MR. LANZDORF ACKNOWLEDGES THAT HE HAS
BEEN ADVISED OF HIS RIGHT TO REVOKE THIS AGREEMENT DURING THE SEVEN (7)-DAY
PERIOD FOLLOWING EXECUTION OF THIS AGREEMENT. TO REVOKE, MR. LANZDORF MUST GIVE
THE COMPANY WRITTEN NOTICE OF HIS REVOCATION WITHIN THE SEVEN (7)-DAY REVOCATION
PERIOD.


  9. Miscellaneous.


  (a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Minnesota, without reference to principles of conflict of
laws. Mr. Lanzdorf stipulates that any dispute or disagreement between any of
the parties as to the interpretation of any provision of, or the performance of
obligations under, this Agreement (collectively, any “Dispute”) shall be
commenced and prosecuted in its entirely in, and Mr. Lanzdorf consents to the
exclusive jurisdiction and proper venue of, the state and federal courts located
within the State of Minnesota, and Mr. Lanzdorf consents to personal and subject
matter jurisdiction and venue in such courts and waives and relinquishes all
right to attack the suitability or convenience of such venue or forum by reason
of his present or future domiciles, or by any other reason. All directions
issued by the forum court, including all injunctions and other decrees, shall be
binding and enforceable in all jurisdictions and countries. Mr. Lanzdorf waives
any right to trial by jury with respect to any Dispute.


  (b) The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives.


  (c) All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:


  (i) If to Mr. Lanzdorf:


--------------------------------------------------------------------------------

  Daniel J. Lanzdorf
4433 Ettenmoor Lane SW
Rochester, MN 55902


  (ii) If to the Company:


  Oshkosh Truck Corporation
2307 Oregon Street
P. O. Box 2566
Oshkosh, WI 54903-2566


  or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (c). Notices and communications shall be
effective when actually received by the addressee.


  (d) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. If a court of competent jurisdiction determines that the provisions
of this Agreement, including, without limitation, the provisions set forth in
Sections 3 and 4 of this Part III, are illegal or excessively broad, then this
Agreement shall be construed so that the remaining provisions shall not be
affected, but shall remain in full force and effect, and any such illegal or
overbroad provisions shall be deemed, without further action on the part of any
person or entity, to be modified, amended and/or limited to the extent necessary
to render the same valid and enforceable in such jurisdiction.


  (e) Notwithstanding any other provisions of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that the Company believes are required to be withheld by
applicable laws or regulations.


  (f) Mr. Lanzdorf’s or the Company’s failure to insist upon strict compliance
with any provisions of, or to assert any right under, this Agreement (including,
without limitation, the right of Mr. Lanzdorf to terminate employment for Good
Reason pursuant to this Agreement) shall not be deemed to be a waiver of such
provision or right or of any other provision of or right under this Agreement.


  (g) The rights and benefits of Mr. Lanzdorf under this Agreement may not be
anticipated, assigned, alienated or subject to attachment, garnishment, levy,
execution or other legal or equitable process except as required by law. Any
attempt by Mr. Lanzdorf to anticipate, alienate, assign, sell, transfer, pledge,
encumber or charge the same shall be void. Payments hereunder shall not be
considered assets of Mr. Lanzdorf in the event of insolvency or bankruptcy.


  (h) This Agreement may be executed in several counterparts, each of which
shall be deemed an original, and said counterparts shall constitute but one and
the same instrument.


  (i) In connection with actions involving Mr. Lanzdorf’s outstanding
stock-related awards under any plan of the Company and his holdings of Company
stock, during the Employment Period and the Consulting Period, Mr. Lanzdorf will
comply with the Company’s trading policies in effect from time to time that are
applicable to senior officers of the Company, and at all times, Mr. Lanzdorf
will comply with applicable law.


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the day and year first above written.

OSHKOSH TRUCK CORPORATION
  By:  Matthew J. Zolnowski Title:  Executive Vice President Date:  June 25,
2004

  AGREED TO:
  /s/ Daniel J. Lanzdorf Daniel J. Lanzdorf Date:  June 25, 2004


        Executed for purposes of confirming that this Agreement restates the
Prior Employment Agreement referred to above.

McNEILUS COMPANIES, INC.

  By:  Michael J. Wuest Title:                               Date:  June 25,
2004